DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/3033 has been entered.

Claim Status
	Claims 53 and 56-91 are pending. Claims 54-55 were canceled and claims 53 and 89 were amended in the Reply filed 3/09/2022.  Claims 72-90 remain withdrawn.  Claims 53, 56-71, and 91 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 53-71 and 91) and the species of acylated insulin analog 8 conjugate of Example 2 in the reply filed on 5/26/2021 was previously acknowledged.
s 72-90 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2021.
Examiner notes that the description provided in the Reply filed 5/26/2021 failed to identify an explicitly defined species, but rather describes a narrow subgenus.  Per MPEP 803.02(III), the originally elected subgenus has been examined.  
The originally elected subgenus is understood to include insulin species disclosed at Example 2, which were synthesized with the components identified at Example 1 (see, e.g., Spec. filed 3/27/2020 at Example 2 at pages 35-41), which are understood to have the general structure 
[Insulin-PBA-F]-[3.4K PropionALD(2) PEG]-[immunoglobulin G4 Fc]
wherein “Insulin-PBA-F” is understood to be the insulin of SEQ ID NO: 16 linked to PBA-F (4-carboxy-3-fluorophenylboronic acid) through an alkyl chain (see, e.g., Spec. filed 3/27/2020 at Example 1 at page 33), wherein SEQ ID NO: 16 is an 86-mer comprising the sequence
FVNQHLCGSHLVEALYLVCGERGFFYTPKTRREAEDLQVGQVELGGGPGAGSLQPLALEGSLQKRGIVEQCCTSICSLEQLENYCN
which comprises a Y to E substitution at position 14 of the A chain.  Applicant did not dispute the Examiner’s understanding of the elected subgenus in the Reply filed 9/15/2021 or in the Reply filed 3/9/2022, and therefore the interpretation is presently undisputed.
	Examiner previously noted that the originally elected subgenus identified by Applicant was intended to read upon original claims 53-71 (see, e.g., Reply filed 5/26/2021 at page 2).  However, as noted in the previous action, no explanation of how the originally elected species, as actually disclosed in the specification, actually satisfies claims 57, 59, or 62-64.  However, such claims are presumed to be fully satisfied by any prior art disclosure of a human aglycosylated .
	Following an extensive search and examination, the originally elected species was previously deemed obvious in view of the prior art as applied in the previous action.  Following the Reply filed 9/15/2021, the originally elected species was searched again, and again deemed obvious in view of the prior art.  Per MPEP § 803.02, 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious....

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, examination has not proceeded beyond the scope of the originally elected subgenus.
	Amended claims 53, 56-71, and 91 are presently considered.

Examiner Note Regarding Information Disclosure Statement
	As noted in the previous action, Applicant is advised that any pending or previously pending application pertaining to any composition comprising at least three of the following five original elements are relevant to the instant prosecution and should be clearly identified in an IDS: (i) a physiologically active polypeptide, (ii) a physiologically active polypeptide modified (iii) a fatty acid, (iv) a non-peptidyl polymer, and (v) an immunoglobulin Fc Region.  Such a list should include any such applications pending or previously pending at the USPTO.

Priority
	The Foreign Priority claim to KR10-2017-0127418 (filed 9/29/2017) is acknowledged.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 53 is representative of the pending claim scope, was amended in the Reply filed 3/09/2022, and presently recites and requires:
53. (Currently Amended) A protein complex consisting of a physiologically active polypeptide, an immunoglobulin Fc region, and a non-peptide polymer linker, wherein the physiologically active polypeptide is modified with a fatty acid molecule to which a phenylboronic acid (PBA) compound is linked, and wherein the physiologically active polypeptide and the immunoglobulin Fc region are linked through the non-peptide polymer linker, wherein the physiologically active polypeptide modified with a fatty acid molecule to which a phenylboronic acid (PBA) compound is linked is one in which at least one fatty acid molecule is linked to a physiologically active polypeptide, wherein the fatty acid molecule used in modification is not linked to the immunoglobulin Fc region.
The scope of this claim and the interpretation of the claim language is discussed below.
see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).  Here, the amendment filed 3/09/2022 does not clearly exclude the originally elected species, which consists of the tripartite general structure 
[Insulin-PBA-F]-[3.4K PropionALD(2) PEG]-[immunoglobulin G4 Fc]
wherein “Insulin-PBA-F” is understood to be the insulin of SEQ ID NO: 16 linked to PBA-F (4-carboxy-3-fluorophenylboronic acid) through an alkyl chain (see description of originally elected species set forth above).
Amended claim 53 is understood to read upon any “protein complex” that has the following general structure:
[PBA]-[Fatty Acid]-[Active Protein]-[Non-peptide linker]-[immunoglobulin Fc region]
wherein the active protein may be at least any protein enumerated at instant claims 67-71, including insulin analogs; wherein the non-peptide linker may be selected from at least the non-peptide polymers within the scope of instant claims 56 and 65-66.  Finally, the “immunoglobulin Fc region” is understood to encompass at least the moieties enumerated at instant claims 57-64.  Accordingly, the scope of instant claim 53 is vast and highly varied.  As rewritten 3/09/2022, the PBA-Fatty Acid moiety is understood to be a part of the active polypeptide.
	Amended claim 54 now recites the phrase
..... wherein the fatty acid molecule used in modification is not linked to the immunoglobulin Fc region.

Amended claim 53 as filed in the Reply filed 3/09/2022, and presently recites and requires:
..... wherein the physiologically active polypeptide modified with a fatty acid molecule to which a phenylboronic acid (PBA) compound is linked is one in which at least one fatty acid molecule is linked to a physiologically active polypeptide, wherein the fatty acid molecule used in modification is not linked to the immunoglobulin Fc region.
This “wherein” clause does not clearly, unambiguously, or materially alter the pending claim scope relative to the previously examined claim scope in the Final mailed 12/10/2021, and has been objected to as superfluous, below.  That discussion set forth under the claim objection section, below, is incorporated herein. 
Although instant claims 56 and 66 refer to “both ends” of the non-peptide linker, claim 53 does not exclude branched non-peptide linkers having more than two ends, such as 3-ARM PEG, 4-ARM PEG, etc.
At claim 91, the phrase “for improving in vivo durability and stability of a physiologically active polypeptide” is understood to be a recitation of intended and expected use fully-satisfied by the structurally complete invention set forth in the body of claim 91, namely a pharmaceutical composition comprising “the protein complex according to claim 53 as an active ingredient”.  Note, if present, the complex is understood to be an active ingredient. Accordingly, claim 91 is understood to be fully satisfied by any composition comprising a compound of claim 53 in combination with a pharmaceutically acceptable carrier. 
The originally elected subgenus is understood to necessarily satisfy all structural limitations set forth within the scope of amended claims 53, 56-71, and 91.  If this is incorrect, 
Applicant did not dispute the claim interpretations set forth by the Examiner in the Reply filed 9/15/2021 or in the Reply filed 3/09/2022, and therefore these interpretations are presently undisputed.
Additional claim interpretations are provided below.

Claim Objections
Claim 53 objected to because of the following informalities:  
Amended claim 53 as filed in the Reply filed 3/09/2022 is objected to because the amended claim now recitess:
..... wherein the physiologically active polypeptide modified with a fatty acid molecule to which a phenylboronic acid (PBA) compound is linked is one in which at least one fatty acid molecule is linked to a physiologically active polypeptide, wherein the fatty acid molecule used in modification is not linked to the immunoglobulin Fc region.
However, this language appears superfluous in view of the explicit recitation at claim 53 stating
53. (Currently Amended) A protein complex consisting of a physiologically active polypeptide, an immunoglobulin Fc region, and a non-peptide polymer linker, wherein the physiologically active polypeptide is modified with a fatty acid molecule to which a phenylboronic acid (PBA) compound is linked, and wherein the physiologically active polypeptide and the immunoglobulin Fc region are linked through the non-peptide polymer linker....
Accordingly, the claim language already requires the linkage of at least one fatty acid molecule to be linked to a physiologically active polypeptide, and also requires a separate and distinct immunoglobulin Fc region, which was not the same as the physiologically active polypeptide, and therefore not directly linked to a fatty acid molecule.  Accordingly, the amended “wherein” .
Appropriate correction is required.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 53, 56-71, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0000931 A1 (Jan. 7, 2016; cited in previous action) and in view of Chou et al. (Glucose-responsive insulin activity by covalent modification with aliphatic phenylboronic acid conjugates, PNAS, vol. 112(8):2401-2406 and Supplemental pages 1-7 (Feb. 24, 2015); hereafter “Chou”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and those discussions are incorporated herein.  Additional interpretations are provided below.  
Regarding protein complexes comprising a polypeptide, immunoglobulin Fc region, a non-peptide polymer linker, and instant claims 53, 56-71, and 91, US’931 claims and discloses insulin conjugates wherein insulin is linked to an immunoglobulin Fc region via a non-peptidyl polymer linker (see, e.g., US’931 at claims 1-30; see esp. id. at claims 1, 6, 16, and 21), to form compounds having the general structure 
[Insulin]-[non-peptide polymer]-[immunoglobulin Fc Region]
wherein the [Insulin] includes insulin derivatives (see, e.g., US’931 at claims 1 and 6; compare instant claims 53-54, 67-70 with US’931 at claims 1-6, 21); wherein the [non-peptide polymer] may be polyethylene glycol having reactive groups on both ends and linking the insulin beta chain to the insulin and immunoglobulin Fc Region (compare instant claims 53, 56, 65, and 66 with US’931 at claims 1, 7-8, 17-20); and wherein the [immunoglobulin Fc Region] may be an aglycosylated IgG4 Fc region (compare instant claims 53 and 57-64 with US’931 at claims 1 and 9-16).  Accordingly, these general structures are prior art elements and are not a point of novelty.  Regarding fatty-acid modified insulin derivatives and amended claims 53-71 and 91, US’931 explicitly identifies that the claim scope includes insulin variants and derivatives (see, e.g., US’931 at claims 1 and 6), which include variants having substitutions, additions, and deletions, and at least those exhibiting at least 80% sequence homology (see, e.g., US’931 at ¶¶[0019], [0049]), wherein sequence homology may be reasonably interpreted as implying either sequence [Insulin] includes insulin derivatives (see, e.g., US’931 at claims 1 and 6; compare instant claims 53-54, 67-70 with US’931 at claims 1-6, 21).  This term would be reasonably understood to include and encompass “insulin derivatives” that explicitly includes fatty acid modifications (see, e.g., US’931 at ¶[0049], describing the meaning of “insulin derivative”).  Accordingly, US’931 reasonable directs artisans to a narrower subgenus of protein complexes having the general structure of:
[Fatty Acid]-[Insulin Derivative]-[PEG]-[aglycosylated IgG4 Fc Region]
Accordingly, such complexes of fatty-acid modified derivatives are not a point of novelty (see, e.g., US’931 at ¶¶[0019], [0049], claims 1, 6, and 21).  Such constructs would have had predicted and expected results and properties in view of US’931: The expected and predicted results of combining the prior art elements of a fatty acid-modified insulin derivative, a non-peptide polymer of PEG, and a human aglycosylated IgG4 Fc Region according to the methods of US’931 would be an insulin conjugate of form 
[Fatty Acid]-[Insulin Derivative]-[PEG]-[aglycosylated IgG4 Fc Region],
which would predictably and expectedly form a “long-acting insulin” that would be “useful for the treatment of diabetes” (see, e.g., US’931 at claims 1, 21-22), wherein the fatty acid modification would be predicted and expected to extend half-life by “strengthen[ing] the binding of an insulin polymer . . . through binding to albumin present at the site of administration and in blood” (see, e.g., US’931 at ¶[0006]; see also id. at  ¶¶[0019], [0049], claims 1, 6, and 21).  Regarding claim 91, US’931 explicitly claims and identifies a composition comprising a long-acting insulin formulation having improved in vivo duration and stability, comprising the insulin see, e.g., US’931 at claims 1 and 21-22).
The teachings of US’931 as applied to claims 53, 56-71, and 91 differ from the instantly claimed invention as follows:  The primary reference does not explicitly teach or disclose a PBA-F conjugated insulin derivative of form [Insulin-PBA-F], wherein an insulin is conjugated to PBA-F (4-carboxy-3-fluorophenylboronic acid) through an alkyl chain at the B29 lysine (see, e.g., Spec. filed 3/27/2020 at Example 1 at page 33).
As noted above, the prior art of US’931 directs artisans to the genus of 
[Fatty Acid]-[Insulin Derivative]-[PEG]-[aglycosylated IgG4 Fc Region],
which would predictably and expectedly form a “long-acting insulin” that would be “useful for the treatment of diabetes” (see, e.g., US’931 at claims 1, 21-22; see also US’931 at ¶¶[0019], [0049], claims 1, 6, and 21), wherein the fatty acid modification would be predicted and expected to extend half-life by “strengthen[ing] the binding of an insulin polymer . . . through binding to albumin present at the site of administration and in blood” (see, e.g., US’931 at ¶[0006]).  Accordingly, in view of US’931 an artisan would readily appreciate that prior art embodiments of [Fatty Acid]-[Insulin Derivative] could be predictably substituted into the insulin conjugate formulations of US’931, and would reasonably review the available prior art for known and art-recognized insulin derivatives of the form [Fatty Acid]-[Insulin Derivative].  One of ordinary skill in the art would be reasonably directed to Chou. 
Chou is cited herein to establish that insulin derivatives such as [Insulin-PBA-F] were already known and disclosed in the prior art, and therefore are not points of novelty.  Regarding PBA-F modified insulin and instant claims 53, 56-71, and 91, Chou discloses that [Insulin-PBA-F] (wherein a carboxylic acid containing small molecule is conjugated to the insulin through the ε-amine of the lysine at the B29 position) was already known in the prior art (see, e.g., Chou at abs, Fig. 1 on 2402, Fig. 2 on 2403):

    PNG
    media_image1.png
    158
    626
    media_image1.png
    Greyscale

(image modified from Chou at Fig. 1 on page 2402).   Accordingly, the pending claims read upon embodiments that amount to the simple substitution of [Insulin-PBA-F] of Chou in place of another [Insulin derivative] in the insulin conjugates disclosed by US’931.
	Regarding motivation to use [Insulin-PBA-F]: A pertinent question is “why would an artisan be motivated to utilize a 4-carboxyphenylboronic alkyl modified insulin derivative such as [Insulin-PBA-F]?”  The answer is provided in Chou, which identifies that from among all derivatives tested, [Insulin-PBA-F] “was identified as the most promising modification for long-lasting, glucose-responsive behavior” (see, e.g., Chou at 2403 at col II to 2405 at col I at bridging ¶; see also id. at Fig. 1 on 2402, Fig. 2 on 2403, abs, Fig. 3 on 2404, 2405 at col I-II at bridging ¶, 2405 at col II at 1st full ¶).  Accordingly, the prior art identifies that [Insulin-PBA-F] possessed desirable properties relative to other insulin modifications.  The predicted and expected results of such compounds has been identified above in view of the primary reference.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the combination (or simple substitution) of prior art e.g., known insulin derivatives, known linkers, known Immunoglobulin Fc regions) and Chou (e.g., known insulin derivative of [Insulin-PBA-F]) according to known methods disclosed by US’931, which would yield predictable results, namely an insulin conjugate of form 
[Insulin-PBA-F]-[PEG]-[aglycosylated IgG4 Fc Region],
which would predictably and expectedly form a “long-acting insulin” that would be “useful for the treatment of diabetes”, wherein the alkyl moiety would be predicted and expected to extend half-life duration by facilitating binding to albumin present in a patient, and wherein the PBA-F moiety would be predicted and expected to desirably provide a glucose sensing element (see, e.g., MPEP §§ 2143(I)(A), (B), (D), and (G)).  Furthermore, each element merely performs the same function in combination as it does separately.
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121 (I), (III)), and is applicable for all that is disclosed, including nonpreferred embodiments (see, e.g., MPEP §§ 2123 (I), (II)).  Here, the claim scope of US’931 is understood to reasonably include all modified forms of insulin derivatives, which would reasonably include derivatives known in the art (see, e.g., MPEP § 2121 (I), §§ 2123 (I), (II)).  Furthermore, it is well-within the ordinary skill in the art to combine or substitute one known insulin derivative (e.g., from Chou) for another prior art insulin derivative in the known prior art constructs of US’931, according to known prior art methods, to predictably and expectedly arrive at insulin conjugates that have predicted and expected utilities and characteristics, such as the treatment of diabetes and extended half-life. 
	No showing of unexpected results commensurate in scope with the pending claims has been placed on record.
.

Claims 53, 56-71, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0000931 A1 in view of Chou as applied to claims 53, 56-71, and 91 above, and further in view of WO2015/183054 A1 (Dec. 3, 2015; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and in preceding rejections, and those discussions are incorporated herein.  Additional interpretations are provided below.  The instant rejection addresses the originally elected subgenus of inventions.
The teachings and disclosures of US’931 in view of Chou as applied to claims 53-71 and 91 has been set forth above in a preceding rejection, and those discussions are fully incorporated into the instant rejection.
The teachings of US’931 in view of Chou as applied to claims 53-71 and 91 differ from the instantly claimed invention as follows: The primary and secondary references do not explicitly teach the originally elected subgenus, comprising instant SEQ ID NO: 16, which has the sequence
FVNQHLCGSHLVEALYLVCGERGFFYTPKTRREAEDLQVGQVELGGGPGAGSLQPLALEGSLQKRGIVEQCCTSICSLEQLENYCN
and comprises a Y to E substitution at position 14 of the A chain.
	WO’054 is cited herein to establish that instant SEQ ID NO: 16 was already known in the prior art, taught for use in insulin conjugates similar to US’931, and therefore is not a point of novelty.  Specifically, regarding claims 53-71 and 91, WO’054 teaches and discloses insulin conjugates of form
[Insulin Analog]-[non-peptide polymer]-[Immunoglobulin Fc Region],
see, e.g., WO’054 at title, abs, Figs. 1-2, claims 1-8, Example 8 at ¶¶[0145]-[151], Example 1 at ¶¶[102]-[117]), wherein the [Insulin Analog] may be SEQ ID NO: 34 (compare instant SEQ ID NO: 16 with WO’054 at SEQ ID NO: 34, Table 1 at ¶[107], Table 3 at ¶[114], Example 8 at ¶¶[0145]-[151], showing 100% sequence identity, wherein both exhibit a Tyr14Glu substitution); wherein the [non-peptide polymer] may be PEG modified at both ends (see, e.g., WO’054 at abs, claims 1-8, Example 8 at ¶¶[0145]-[151]); wherein the [Immunoglobulin Fc Region] may be human aglycosylated IgG4 Fc (see, e.g., WO’054 at claims 1, 7, 9-14, 17, and Example 8 at ¶¶[0145]-[151]); and wherein such compound may be in a composition comprising a pharmaceutically acceptable carrier (see, e.g., WO’054 at claim 15, 17, 20-21).  In sum, the prior art of WO’054 only differs from the originally elected invention in that the species presented at Example 8 is not identified as containing a fatty acid moiety such as PBA-F (4-carboxy-3-fluorophenylboronic acid) through an alkyl chain.  However, as noted above, PBA-F modifications are taught and disclosed by Chou, and are not a point of novelty.
	Accordingly, the remaining pertinent issue is whether or not an artisan would either modify Example 8 of WO’054 by adding a PBA-F moiety to the insulin analog 8, or alternatively whether or not an artisan would modify the teachings of Chou to replace native insulin with analog 8 as disclosed by WO’054.  It is evident that each individual element and portion of the claimed invention was known in the prior art, and the evidence of record supports a conclusion that each element merely performs the same function in combination as it does separately.  Here, the PBA-F-alkyl moiety disclosed by Chou as [Ins-PBA-F] is identified as the most potent modification tested (see, e.g., Chou at 2403 at col II to 2405 at col I at bridging ¶; see also id. at Fig. 1 on 2402, Fig. 2 on 2403, abs, Fig. 3 on 2404, 2405 at col I-II at bridging ¶, 2405 at col II at 1st full ¶).  However, an artisan would readily appreciate that the PBA-F-alkyl moiety is [Ins-PBA-F] is considered an “insulin derivative”, and Chou explicitly states that 
Even small improvements in glycemic control over time have the potential to reduce the frequency of serious complications, including blindness, cardiovascular disease, stroke, nonhealing wounds, and cancer (8). Glucose-responsive insulin, with bioactivity that is regulated by glucose levels in the body, could improve glycemic control. . . .
... Covalent modification of insulin with conjugates containing an aliphatic domain and a PBA afforded long-lasting insulin with glucose-mediated activity.  The lead candidate demonstrated enhanced responsiveness to glucose challenge in diabetic mice . . . [i]t is possible that these modified insulins could interface with insulin pumps, infusion devices, or controlled release materials to further improve performance.
(see, e.g., Chou at 2405 at col I to col II at bridging ¶, col II at 1st full ¶, emphasis added).
Accordingly, Chou provides explicit guidance and direction that PBA could be utilized with other controlled release materials to further improve performance.  Therefore, an artisan would readily appreciate that the specific insulin in [Ins-PBA-F] could be simply substituted with the insulin sequence of WO’054 Analog 8, or alternatively appreciate that the exemplified embodiment of Example 8 of WO’054 could be further modified by utilizing a PBA-F modification as suggested by Chou.  Such a step of combining known elements or performing simple substitution to yield predictable results would have been obvious.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the combination (or simple substitution) of prior art e.g., known insulin derivatives, known linkers, known Immunoglobulin Fc regions), Chou (e.g., known insulin derivative modification of PBA-F), and WO’054 (e.g., known insulin analog sequences) according to known methods disclosed by US’931 and WO’054, which would yield predictable results, namely an insulin conjugate of form 
[Insulin Analog 8-PBA-F]-[PEG]-[aglycosylated IgG4 Fc Region],
which would predictably and expectedly form a “long-acting insulin” that would be “useful for the treatment of diabetes”, wherein the alkyl moiety would be predicted and expected to extend half-life duration by facilitating binding to albumin present in a patient, and wherein the PBA-F moiety would be predicted and expected to desirably provide a glucose sensing element (see, e.g., MPEP §§ 2143(I)(A), (B), (D), and (G)).  Furthermore, each element merely performs the same function in combination as it does separately.
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121 (I), (III)), and is applicable for all that is disclosed, including nonpreferred embodiments (see, e.g., MPEP §§ 2123 (I), (II)).  Here, the claim scope of US’931 and WO’054 are understood to reasonably include all modified forms of insulin derivatives, which would reasonably include derivatives known in the art (see, e.g., MPEP § 2121 (I), §§ 2123 (I), (II)).  Furthermore, it is well-within the ordinary skill in the art to combine or substitute one or more known and art-recognized chemical moieties expected to extend insulin half-life.  Accordingly, it is well-within the ordinary skill in the art to combine a known insulin derivative (e.g., from WO’054), with a known insulin derivative enhancing moiety (e.g., PBA from Chou), according to known methods of forming insulin derivative conjugates as taught by US’931 and WO’054, to predictably and expectedly arrive at known 
	No showing of unexpected results commensurate in scope with the pending claims has been placed on record.
	Accordingly, claims 53-71 and 91 are rejected as obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 53, 56-71, and 91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10159715 B2 (cited in previous Action) in view of Chou et al. (Glucose-responsive insulin activity by covalent modification with aliphatic phenylboronic acid conjugates, PNAS, vol. 112(8):2401-2406 and Supplemental pages 1-7 (Feb. 24, 2015); hereafter “Chou”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and that interpretation is incorporated herein.  Claims 53, 56-71 and 91 are understood to be fully satisfied by at least the subgenus of claimed compounds of form [Insulin-PBA-F]-[PEG]-[aglycosylated IgG4 Fc Region].  Additional claim interpretations are set forth below.
The primary reference teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., Primary reference at claim 1), and wherein the physiologically active protein may be at least insulin (see, e.g., Primary reference at claims 1-4, passim); wherein the immunoglobulin Fc region may be an aglycosylated IgG4 Fc region (see, e.g., Primary reference at claim 8-9); and wherein the non-peptide linker may be PEG (see, e.g., Primary reference at claim 7).  Accordingly, the primary reference includes and discloses embodiments such as 
[Insulin]-[PEG]-[aglycosylated IgG4 Fc Region],
wherein it is reasonably inferred that the insulin may broadly include any insulin derivative that falls within the scope of the claims (see, e.g., Primary reference at claim 1).
The primary reference differs as follows: The primary reference does not specify that the physiologically active protein may substituted with a PBA modified insulin such as [Insulin-PBA-F].
Chou is cited herein to establish that insulin derivatives such as [Insulin-PBA-F] were already known and disclosed in the prior art, and are therefore prior art elements and therefore not points of novelty.  Regarding PBA-F modified insulin and instant claims 53, 56-71 and 91, Chou discloses that [Insulin-PBA-F] (wherein a carboxylic acid containing small molecule is conjugated to the insulin through the ε-amine of the lysine at the B29 position) was already known in the prior art (see, e.g., Chou at abs, Fig. 1 on 2402, Fig. 2 on 2403):

    PNG
    media_image1.png
    158
    626
    media_image1.png
    Greyscale

(image modified from Chou at Fig. 1 on page 2402).   Accordingly, the pending claims read upon embodiments that amount to the simple substitution of [Insulin-PBA-F] of Chou in place of another [Insulin derivative] in the insulin conjugates disclosed by US’931.
	Regarding motivation to use [Insulin-PBA-F]: A pertinent question is “why would an artisan be motivated to utilize a 4-carboxyphenylboronic alkyl modified insulin derivative such as [Insulin-PBA-F]?”  The answer is provided in Chou, which identifies that from among all derivatives tested, [Insulin-PBA-F] “was identified as the most promising modification for long-lasting, glucose-responsive behavior” (see, e.g., Chou at 2403 at col II to 2405 at col I at bridging ¶; see also id. at Fig. 1 on 2402, Fig. 2 on 2403, abs, Fig. 3 on 2404, 2405 at col I-II at bridging ¶, 2405 at col II at 1st full ¶).  Chou explicitly states that 
an aliphatic domain and a PBA afforded long-lasting insulin with glucose-mediated activity.  The lead candidate demonstrated enhanced responsiveness to glucose challenge in diabetic mice . . . [i]t is possible that these modified insulins could interface with insulin pumps, infusion devices, or controlled release materials to further improve performance.
(see, e.g., Chou at 2405 at col I to col II at bridging ¶, col II at 1st full ¶, emphasis added).
Accordingly, Chou provides explicit guidance directing artisans to utilize the insulin analog of [Insulin-PBA-F] to improve insulin performance.  Therefore, [Insulin-PBA-F] was a prior art element and known insulin derivative that possessed desirable qualities relative to other insulin modifications. 
Therefore, the instantly pending claim scope is not patentably distinct relative to issued patent of the primary reference in view of Chou, because the pending claim scope differs only in that the prior art element of [Insulin-PBA-F] as taught by Chou was simply substituted in place of insulin (or insulin analogues) in the [Insulin]-[PEG]-[aglycosylated IgG4 Fc Region] constructs recited in the claim scope of the primary reference, which would predictably yield a construct of [Insulin-PBA-F]-[PEG]-[aglycosylated IgG4 Fc Region], wherein each element would merely perform its art-recognized function in combination, and wherein such a simple substitution would yield predicted and expected results, namely a composition usable in methods of treating diabetes mellitus as taught and disclosed by the primary reference (see, e.g., MPEP §§ 2143(I)(A), (B), and (G)).  Furthermore, each element merely performs the same function in combination as it does separately.
	Furthermore, there would be a reasonable expectation of success because the US patent document is presumed fully enabled for all that is claimed (see, e.g., MPEP §§ 2121 (I), (III)), and Chou is applicable for all that is disclosed, including the insulin derivative of [Insulin-PBA-F] (see, e.g., MPEP §§ 2123 (I), (II)).  Furthermore, it is well-within the ordinary skill in the art 
No showing of unexpected results commensurate in scope with the pending claims has been placed on record. Notably, the primary reference was filed after the publication of Chou (see, e.g., MPEP § 804(II)(B)(2)(b)).
	Accordingly, claims 53, 56-71 and 91 are rejected per ODP, because the claims are not patentably distinct in view of the instant primary and secondary references.

[New ODP Rejection 02, Provisional]
Claims 53, 56-71, and 91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11, and 14-17 of copending Application No. 15/129897 (corresponding to US 20170128589 A1) in view of Chou et al. (Glucose-responsive insulin activity by covalent modification with aliphatic phenylboronic acid conjugates, PNAS, vol. 112(8):2401-2406 and Supplemental pages 1-7 (Feb. 24, 2015); hereafter “Chou”; cited in previous action).
This is a provisional nonstatutory double patenting rejection.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and that interpretation is incorporated herein.  Claims 53, 56-71, and 91 are understood to be fully satisfied by at least the subgenus of claimed compounds of form [Insulin-PBA-F]-[PEG]-[aglycosylated IgG4 Fc Region].  Additional claim interpretations are set forth below.
see, e.g., Primary reference at claim 1), and wherein the physiologically active protein may be at least insulin (see, e.g., Primary reference at claim 1); wherein the immunoglobulin Fc region may be an aglycosylated IgG4 Fc region (see, e.g., Primary reference at claim 1-5); and wherein the non-peptide linker may be PEG (see, e.g., Primary reference at claim 1).  Accordingly, the primary reference includes and encompasses inventions that include embodiments such as 
[Insulin]-[PEG]-[aglycosylated IgG4 Fc Region],
wherein it is reasonably inferred that the insulin may broadly include any insulin derivative that falls within the scope of the claims (see, e.g., Primary reference at claim 1, noting that the compositions of the protein may vary substantially).  The primary reference provides guidance identifying that the disclosed methods improve solubility.
The primary reference differs as follows: The primary reference does not specify that the physiologically active protein may substituted with a PBA modified insulin such as [Insulin-PBA-F].
Chou is cited herein to establish that insulin derivatives such as [Insulin-PBA-F] were already known and disclosed in the prior art, and are therefore prior art elements and therefore not points of novelty.  Regarding PBA-F modified insulin and instant claims 53, 56-71 and 91, Chou discloses that [Insulin-PBA-F] (wherein a carboxylic acid containing small molecule is conjugated to the insulin through the ε-amine of the lysine at the B29 position) was already known in the prior art (see, e.g., Chou at abs, Fig. 1 on 2402, Fig. 2 on 2403):

    PNG
    media_image1.png
    158
    626
    media_image1.png
    Greyscale

(image modified from Chou at Fig. 1 on page 2402).   Accordingly, the pending claims read upon embodiments that amount to the simple substitution of [Insulin-PBA-F] of Chou in place of another [Insulin derivative] in the insulin conjugates disclosed by US’931.
	Regarding motivation to use [Insulin-PBA-F]: A pertinent question is “why would an artisan be motivated to utilize a 4-carboxyphenylboronic alkyl modified insulin derivative such as [Insulin-PBA-F]?”  The answer is provided in Chou, which identifies that from among all derivatives tested, [Insulin-PBA-F] “was identified as the most promising modification for long-lasting, glucose-responsive behavior” (see, e.g., Chou at 2403 at col II to 2405 at col I at bridging ¶; see also id. at Fig. 1 on 2402, Fig. 2 on 2403, abs, Fig. 3 on 2404, 2405 at col I-II at bridging ¶, 2405 at col II at 1st full ¶).  Chou explicitly states that 
... Covalent modification of insulin with conjugates containing an aliphatic domain and a PBA afforded long-lasting insulin with glucose-mediated activity.  The lead candidate demonstrated enhanced responsiveness to glucose challenge in diabetic mice . . . [i]t is possible that these modified insulins could interface with insulin pumps, infusion devices, or controlled release materials to further improve performance.
(see, e.g., Chou at 2405 at col I to col II at bridging ¶, col II at 1st full ¶, emphasis added).
Accordingly, Chou provides explicit guidance directing artisans to utilize the insulin analog of [Insulin-PBA-F] to improve insulin performance.  Therefore, [Insulin-PBA-F] was a prior art element and known insulin derivative that possessed desirable qualities relative to other insulin modifications. 
[Insulin-PBA-F] as taught by Chou was simply substituted in place of insulin (or insulin analogues) in the [Insulin]-[PEG]-[aglycosylated IgG4 Fc Region] constructs encompassed by the claim scope of the primary reference, which if substituted would predictably yield a construct of [Insulin-PBA-F]-[PEG]-[aglycosylated IgG4 Fc Region], wherein each element would merely perform its art-recognized function in combination, and wherein such a simple substitution would yield predicted and expected results, namely a composition usable in methods of treating diabetes mellitus as taught and disclosed by the secondary reference as well-as improved solubility as taught by the primary reference (see, e.g., MPEP §§ 2143(I)(A), (B), and (G)).  Furthermore, each element merely performs the same function in combination as it does separately.
	Furthermore, there would be a reasonable expectation of success because the US patent document is presumed fully enabled for all that is claimed (see, e.g., MPEP §§ 2121 (I), (III)), and Chou is applicable for all that is disclosed, including the insulin derivative of [Insulin-PBA-F] (see, e.g., MPEP §§ 2123 (I), (II)).  Furthermore, it is well-within the ordinary skill in the art to combine known prior art elements according to known prior art methods to arrive at known prior art insulin conjugates that have known and art-recognized utilities, such as the treatment of diabetes. 
No showing of unexpected results commensurate in scope with the pending claims has been placed on record. Notably, the primary reference was filed after the publication of Chou (see, e.g., MPEP § 804(II)(B)(2)(b)).

This is a provisional nonstatutory double patenting rejection.

[New ODP Rejection 03, Provisional]
Claims 53, 58-59, 65-70, and 91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 20-22, and 25 of copending Application No. 15/315992 (corresponding to US 20170100488 A1) in view of Chou et al. (Glucose-responsive insulin activity by covalent modification with aliphatic phenylboronic acid conjugates, PNAS, vol. 112(8):2401-2406 and Supplemental pages 1-7 (Feb. 24, 2015); hereafter “Chou”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and that interpretation is incorporated herein.  Claims 53, 58-59, 65-70, and 91 are understood to be fully satisfied by at least the subgenus of claimed compounds of form [Insulin-PBA-F]-[PEG]-[immunoglobulin Fc region].  Additional claim interpretations are set forth below.
Regarding claims 53, 58-59, 65-70, and 91,the primary reference teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., Primary reference at claim 1), and wherein the physiologically active protein may be at least insulin (see, e.g., Primary reference at claim 22); wherein the immunoglobulin Fc region is present (see, e.g., Primary reference at claim 1, 22); and wherein the non-peptide linker may be PEG (see, e.g., Primary reference at claim 1, 22, 25).  
[Insulin]-[PEG]-[immunoglobulin Fc region],
wherein it is reasonably inferred that the insulin may broadly include any insulin derivative that falls within the scope of the claims (see, e.g., Primary reference at claims 1 and 22, noting that the compositions of the protein may vary substantially).  The primary reference provides guidance identifying that the disclosed methods decrease immunogenicity of insulins (see Primary reference at claim 22).
The primary reference differs as follows: The primary reference does not specify that the physiologically active protein may substituted with a PBA modified insulin such as [Insulin-PBA-F].
Chou is cited herein to establish that insulin derivatives such as [Insulin-PBA-F] were already known and disclosed in the prior art, and are therefore prior art elements and therefore not points of novelty.  Regarding PBA-F modified insulin and instant claims 53-56, 58-59, 65-70, and 91, Chou discloses that [Insulin-PBA-F] (wherein a carboxylic acid containing small molecule is conjugated to the insulin through the ε-amine of the lysine at the B29 position) was already known in the prior art (see, e.g., Chou at abs, Fig. 1 on 2402, Fig. 2 on 2403):

    PNG
    media_image1.png
    158
    626
    media_image1.png
    Greyscale

[Insulin-PBA-F] of Chou in place of another [Insulin derivative] in the insulin conjugates disclosed by US’931.
	Regarding motivation to use [Insulin-PBA-F]: A pertinent question is “why would an artisan be motivated to utilize a 4-carboxyphenylboronic alkyl modified insulin derivative such as [Insulin-PBA-F]?”  The answer is provided in Chou, which identifies that from among all derivatives tested, [Insulin-PBA-F] “was identified as the most promising modification for long-lasting, glucose-responsive behavior” (see, e.g., Chou at 2403 at col II to 2405 at col I at bridging ¶; see also id. at Fig. 1 on 2402, Fig. 2 on 2403, abs, Fig. 3 on 2404, 2405 at col I-II at bridging ¶, 2405 at col II at 1st full ¶).  Chou explicitly states that 
... Covalent modification of insulin with conjugates containing an aliphatic domain and a PBA afforded long-lasting insulin with glucose-mediated activity.  The lead candidate demonstrated enhanced responsiveness to glucose challenge in diabetic mice . . . [i]t is possible that these modified insulins could interface with insulin pumps, infusion devices, or controlled release materials to further improve performance.
(see, e.g., Chou at 2405 at col I to col II at bridging ¶, col II at 1st full ¶, emphasis added).
Accordingly, Chou provides explicit guidance directing artisans to utilize the insulin analog of [Insulin-PBA-F] to improve insulin performance.  Therefore, [Insulin-PBA-F] was a prior art element and known insulin derivative that possessed desirable qualities relative to other insulin modifications. 
Therefore, the instantly pending claim scope is not patentably distinct relative to issued patent of the primary reference in view of Chou, because the pending claim scope differs only in that the prior art element of [Insulin-PBA-F] as taught by Chou was simply substituted in place of insulin (or insulin analogues) in the [Insulin]-[PEG]-[immunoglobulin Fc region] constructs encompassed by the claim scope of the primary reference, which if substituted would predictably [Insulin-PBA-F]-[PEG]-[immunoglobulin Fc region], wherein each element would merely perform its art-recognized function in combination, and wherein such a simple substitution would yield predicted and expected results, namely a composition usable in methods of treating diabetes mellitus as taught and disclosed by the secondary reference as well-as decreased immunogenicity as taught by the primary reference (see, e.g., MPEP §§ 2143(I)(A), (B), and (G)).  Furthermore, each element merely performs the same function in combination as it does separately.
	Furthermore, there would be a reasonable expectation of success because the US patent document is presumed fully enabled for all that is claimed (see, e.g., MPEP §§ 2121 (I), (III)), and Chou is applicable for all that is disclosed, including the insulin derivative of [Insulin-PBA-F] (see, e.g., MPEP §§ 2123 (I), (II)).  Furthermore, it is well-within the ordinary skill in the art to combine known prior art elements according to known prior art methods to arrive at known prior art insulin conjugates that have known and art-recognized utilities, such as the treatment of diabetes. 
No showing of unexpected results commensurate in scope with the pending claims has been placed on record. Notably, the primary reference was filed after the publication of Chou (see, e.g., MPEP § 804(II)(B)(2)(b)).
	Accordingly, claims 53-56, 58-59, 65-70, and 91 are provisionally rejected, because the claims are not patentably distinct in view of the primary and secondary references.
This is a provisional nonstatutory double patenting rejection.



Claims 53, 56-71 and 91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19-33 of copending Application No. 16/041,263 (corresponding to US 20180326083) in view of Chou et al. (Glucose-responsive insulin activity by covalent modification with aliphatic phenylboronic acid conjugates, PNAS, vol. 112(8):2401-2406 and Supplemental pages 1-7 (Feb. 24, 2015); hereafter “Chou”; cited in previous action).
This is a provisional nonstatutory double patenting rejection.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and that interpretation is incorporated herein.  Claims 53, 56-71 and 91 are understood to be fully satisfied by at least the subgenus of claimed compounds of form [Insulin-PBA-F]-[PEG]-[aglycosylated IgG4 Fc Region].  Additional claim interpretations are set forth below.
The primary reference teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., Primary reference at claim 1), and wherein the physiologically active protein may be at least insulin (see, e.g., Primary reference at claims 1, 11, 29); wherein the immunoglobulin Fc region may be an aglycosylated IgG4 Fc region (see, e.g., Primary reference at claim 2-4, 20-23); and wherein the non-peptide linker may be PEG (see, e.g., Primary reference at claim 1, 9-10, 24-28).  Accordingly, the primary reference includes and discloses embodiments such as 
[Insulin]-[PEG]-[aglycosylated IgG4 Fc Region],
wherein it is reasonably inferred that the insulin may broadly include any insulin derivative that falls within the scope of the claims (see, e.g., Primary reference at claim 1, 11, 29).
The primary reference differs as follows: The primary reference does not specify that the physiologically active protein may substituted with a PBA modified insulin such as [Insulin-PBA-F].
Chou is cited herein to establish that insulin derivatives such as [Insulin-PBA-F] were already known and disclosed in the prior art, and are therefore prior art elements and therefore not points of novelty.  Regarding PBA-F modified insulin and instant claims 53, 56-71 and 91, Chou discloses that [Insulin-PBA-F] (wherein a carboxylic acid containing small molecule is conjugated to the insulin through the ε-amine of the lysine at the B29 position) was already known in the prior art (see, e.g., Chou at abs, Fig. 1 on 2402, Fig. 2 on 2403):

    PNG
    media_image1.png
    158
    626
    media_image1.png
    Greyscale

(image modified from Chou at Fig. 1 on page 2402).   Accordingly, the pending claims read upon embodiments that amount to the simple substitution of [Insulin-PBA-F] of Chou in place of another [Insulin derivative] in the insulin conjugates disclosed by US’931.
	Regarding motivation to use [Insulin-PBA-F]: A pertinent question is “why would an artisan be motivated to utilize a 4-carboxyphenylboronic alkyl modified insulin derivative such as [Insulin-PBA-F]?”  The answer is provided in Chou, which identifies that from among all derivatives tested, [Insulin-PBA-F] “was identified as the most promising modification for long-lasting, glucose-responsive behavior” (see, e.g., Chou at 2403 at col II to 2405 at col I at bridging ¶; see also id. at Fig. 1 on 2402, Fig. 2 on 2403, abs, Fig. 3 on 2404, 2405 at col I-II at bridging ¶, 2405 at col II at 1st full ¶).  Chou explicitly states that 
an aliphatic domain and a PBA afforded long-lasting insulin with glucose-mediated activity.  The lead candidate demonstrated enhanced responsiveness to glucose challenge in diabetic mice . . . [i]t is possible that these modified insulins could interface with insulin pumps, infusion devices, or controlled release materials to further improve performance.
(see, e.g., Chou at 2405 at col I to col II at bridging ¶, col II at 1st full ¶, emphasis added).
Accordingly, Chou provides explicit guidance directing artisans to utilize the insulin analog of [Insulin-PBA-F] to improve insulin performance.  Therefore, [Insulin-PBA-F] was a prior art element and known insulin derivative that possessed desirable qualities relative to other insulin modifications. 
Therefore, the instantly pending claim scope is not patentably distinct relative to issued patent of the primary reference in view of Chou, because the pending claim scope differs only in that the prior art element of [Insulin-PBA-F] as taught by Chou was simply substituted in place of insulin (or insulin analogues) in the [Insulin]-[PEG]-[aglycosylated IgG4 Fc Region] constructs encompassed by the claim scope of the primary reference, which if substituted would predictably yield a construct of [Insulin-PBA-F]-[PEG]-[aglycosylated IgG4 Fc Region], wherein each element would merely perform its art-recognized function in combination, and wherein such a simple substitution would yield predicted and expected results, namely a composition usable in methods of treating diabetes mellitus as taught and disclosed by the secondary reference (see, e.g., MPEP §§ 2143(I)(A), (B), and (G)).  Furthermore, each element merely performs the same function in combination as it does separately.
	Furthermore, there would be a reasonable expectation of success because the US patent document is presumed fully enabled for all that is claimed (see, e.g., MPEP §§ 2121 (I), (III)), and Chou is applicable for all that is disclosed, including the insulin derivative of [Insulin-PBA-F] (see, e.g., MPEP §§ 2123 (I), (II)).  Furthermore, it is well-within the ordinary skill in the art 
No showing of unexpected results commensurate in scope with the pending claims has been placed on record. Notably, the primary reference was filed after the publication of Chou (see, e.g., MPEP § 804(II)(B)(2)(b)).
	Accordingly, claims 53, 56-71 and 91 are provisionally rejected, because the claims are not patentably distinct in view of the primary and secondary references.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 3/09/2022 have been fully considered but they are not persuasive as explained below. 
Obviousness Rejections
Applicant addresses both rejections under 35 USC 103 at pages 13-16, jointly (see, e.g., Reply filed 3/09/2022 at pages 13-16).  These arguments are addressed below.
As an initial matter, all conclusions, statements, and facts identified by the Examiner and not addressed or disputed by the Applicant are currently undisputed on record.  Furthermore, because the rejections are maintained the Examiner’s prior responses remain applicable, and those responses are incorporated into the instant response.
At page 14, it is the Examiner’s understanding that Applicant is attempting to allege “excellent” results presumably on the basis of Example 4 in the Specification (see, e.g., Reply st and 2nd full ¶¶).  “Excellent” results are not sufficient to rebut prima facie obviousness. If Applicant meant to allege unexpected results, the proffered data is insufficient to rebut prima facie obviousness because it fails to satisfy the requirements set forth at MPEP § 716.02, at least because Example is not commensurate in scope with the claims, fails to provide evidence of statistical and practical significance relative to the closest prior art of record, is not in the form of a declaration or affidavit, and does not show unexpected results (i.e., the expected results in view of the prior art are explicitly identified in the maintained rejection above) (see, e.g., MPEP § 716.02). Furthermore, such statements fail to address the rationales supporting a determination of prima facie obvious as identified by the Examiner (see, e.g., MPEP §§ 2143(I)(A), (B), (D), and (G)).  Accordingly, such arguments and evidence have been fully considered but not found persuasive.
At pages 14-15, it is the Examiner’s understanding that the Applicant alleges that a species within the scope of instant claim 53 is shown at Figures 4 and 5 (see, e.g., Reply filed 3/09/2022 at 14-15 at bridging ¶; see also Reply filed 9/15/2021 at 15 at 1st full ¶).  The relevance of this statement and how it addresses the rationales supporting a determination of prima facie obvious as identified by the Examiner (see, e.g., MPEP §§ 2143(I)(A), (B), (D), and (G)) were not provided by Applicant, and therefore such comments are not sufficient to rebut the rejections of record.  Examiner further notes that such structures are also not presently recited in the pending claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
At page 15, it is the Examiner’s understanding that Applicant is individually addressing the reference of US’931, and alleging that US’931 does not render the claimed invention obvious see, e.g., Reply filed 3/09/2022 at 15 at 1st full ¶).  This argument is neither disputed nor dispositive of the rejection since Examiner has not rejected the claimed invention in view of US’931 alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, such arguments are not persuasive because they fail to address the combined teachings of the art as relied upon by the Examiner.
At page 15, it is the Examiner’s understanding that Applicant is individually addressing the reference of Chou, and alleging that Chou does not render the claimed invention obvious (see, e.g., Reply filed 3/09/2022 at 15 at final ¶).  This argument is neither disputed nor dispositive of the rejection since Examiner has not rejected the claimed invention in view of Chou alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, such arguments are not persuasive because they fail to address the combined teachings of the art as relied upon by the Examiner.
At page 16, it is the Examiner’s understanding that Applicant is individually addressing the reference of WO’054, and alleging that WO’054 does not render the claimed invention obvious (see, e.g., Reply filed 3/09/2022 at 16 at 1st ¶).  This argument is neither disputed nor dispositive of the rejection since Examiner has not rejected the claimed invention in view of WO’054 alone.  In response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, such arguments are not persuasive because they fail to address the combined teachings of the art as relied upon by the Examiner.
At page 16, it is the Examiner’s understanding that Applicant is alleging that none of the references relied upon by the Examiner, individually, provide guidance to combine and modify their teachings in a manner necessary to arrive at the instantly claimed invention (see, e.g., Reply filed 3/09/2022 at 16 at 2nd ¶ and 4th-5th ¶¶).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has clearly identified that the exemplary rationales supporting a determination of obviousness are supported by MPEP §§ 2143(I)(A), (B), (D), and (G).  Critically, Applicant has not addressed or specifically traversed the rationales relied upon by the Examiner, or addressed the citations provided by the Examiner supporting the conclusion of obviousness. Accordingly, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or [Insulin-PBA-F] “was identified as the most promising modification for long-lasting, glucose-responsive behavior” (see, e.g., Chou at 2403 at col II to 2405 at col I at bridging ¶; see also id. at Fig. 1 on 2402, Fig. 2 on 2403, abs, Fig. 3 on 2404, 2405 at col I-II at bridging ¶, 2405 at col II at 1st full ¶).  Accordingly, the prior art identifies that [Insulin-PBA-F] possessed desirable properties relative to other insulin modifications, and therefore an artisan would be motivated to use it with a reasonable expectation of success.  Accordingly, such arguments are not persuasive. 
At page 16, it is the Examiner’s understanding that Applicant is alleging “impermissible hindsight” (see, e.g., Reply filed 3/09/2022 at 16 at 3rd ¶). The basis for this assertion is unknown because the Examiner has relied only upon the teachings of the prior art and Applicant has failed to identify any information gleaned only from the Applicant’s disclosure.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
At page 16, it is the Examiner’s understanding that Applicant is alleging that “one of ordinary skill in the art cannot easily predict or expect the effects of the claimed complex” in view of the prior art (see, e.g., Reply filed 3/09/2022 at 16 at 4th ¶).  First, no unexpected results have been established on record commensurate in scope with MPEP § 716.02. Second, the rejection explicitly identifies the predicted and expected results in view of the prior art (see rejection maintained above).  Third, the evidence of record shows only the expected results, which supports a determination of obviousness (see, e.g., MPEP § 716.02(c)(II), noting that expected results are evidence of obviousness).  Fourth, “confirmation” is not required to establish obviousness, because “confirmation” would be tantamount to requiring anticipation.  Anticipation is different than obviousness.  Here, the rejections are under 35 USC 103 as obvious.  Fifth, regarding what one can “easily predict”, MPEP § 2143.02(II) notes that “[o]bviousness does not require absolute predictability” but instead only “at least some degree of predictability is required” (see, e.g., MPEP § 2143.02(II)).  The reasonable expectation of success and predictability is addressed explicitly near the end of each rejection (e.g., “Furthermore, there would be a reasonable expectation of success....), and is incorporated into the instant response.  Critically, Applicant has failed to address such statements with specificity.  In sum, such arguments have been fully considered but not found persuasive for at least the reasons identified above. 
In sum, Applicant provides only conclusory statements and fails to identify any specific aspects of the invention that lacked a reasonable expectation of success, and also fails to address the explicit rationales supporting a determination of prima facie obviousness set forth by the see, e.g., MPEP §§ 2143(I)(A), (B), (D), and (G)).  Regarding a reasonable expectation of success, the prior art is presumed fully enabled (see, e.g., MPEP §§ 2121 (I), (III)) and is applicable for all that is disclosed, including nonpreferred embodiments (see, e.g., MPEP §§ 2123 (I), (II)).  Here, the claim scope of US’931 is understood to reasonably include all modified forms of insulin derivatives, which would reasonably include derivatives known in the art (see, e.g., MPEP § 2121 (I), §§ 2123 (I), (II)).  Furthermore, it is well-within the ordinary skill in the art to combine or substitute one known insulin derivative (e.g., from Chou) for another prior art insulin derivative in the known prior art constructs of US’931, according to known prior art methods, to predictably and expectedly arrive at insulin conjugates that have predicted and expected utilities and characteristics, such as the treatment of diabetes and extended half-life.  Accordingly, it is well within the ordinary skill in the art to make and use fatty acid derivatives of insulins (see, e.g., MPEP § 2143.02(II), noting that “[o]bviousness does not require absolute predictability” but rather only “at least some degree of predictability is required”).  If Applicant wishes to argue that the prior art is not enabling for something, the burden of proof is on the Applicant to establish such facts (see, e.g., MPEP § 2121), and Applicant has not yet provided such evidence on record.  
Accordingly, all applicable arguments raised by Applicant regarding obviousness have been fully considered but not found persuasive. 
ODP Rejections
At pages 16-17 of the Reply, Applicant traverses the ODP rejections of record (see, e.g., Reply filed 3/09/2022 at 16 at final ¶ to 17 at 1st full ¶).  These arguments are addressed below.
It is the Examiner’s understanding Applicant raises a single argument on page 17, which alleges that “none of the asserted co-pending applications or reference patents including US’931 see, e.g., Reply filed 3/09/2022 at 17 at 1st full ¶).  This argument is moot because none of the co-pending applications or reference patents are applied alone and the argument fails to consider or address the teachings of the secondary reference set forth in each rejection.  Therefore, such arguments are neither disputed nor dispositive of the rejections since Examiner has not rejected the claimed invention in view of any single reference alone.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, such arguments are not persuasive because they fail to address the combined teachings of the art as relied upon by the Examiner.
Accordingly, the ODP rejections are maintained as revised above, wherein all revisions were necessitated by the Applicant’s amendments. 
Conclusions
Accordingly, all applicable arguments raised by Applicant have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejections are maintained as revised above, wherein all substantive revisions were necessitated by Applicant amendment. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20040180054 A1 (Sept. 16, 2004; cited in previous action) teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., US’054 claims 1-53).
US 20050176108 A1 (Aug. 11, 2005; cited in previous action) teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., US’054 claims 1-47).
US 20100255014 A1 (Oct. 7, 2010; cited in previous action) teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., US’014 claims 1-45).
US 20140296475 A1 (Oct. 2, 2014; cited in previous action) teaches and claims methods for making embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., US’475 claims 1-22).
US 20150299282 A1 (Oct. 22, 2015; cited in previous action) teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., US’282 claims 1-10).
US 20160008483 A1 (Jan. 14, 2016; cited in previous action) teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., US’483 claims 1-24).
US 20160152684 A1 (Jun. 2, 2016; cited in previous action) teaches and claims embodiments wherein a physiologically active protein is conjugated to an immunoglobulin Fc region via a non-peptide linker (see, e.g., US’483 claims 1-28).

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654